DETAILED ACTION
Application 15/623220, “Nanofibers Decorated with Nanoparticles and Methods of Their Manufacture”, was filed on 6/14/17 and claims priority from a provisional application filed on 6/14/16. 
This Office Action on the merits is in response to communication filed on 8/18/21.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 8/18/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Applicant’s arguments have been fully considered, and have been found persuasive with respect to the previously presented ground(s) of rejection.  It is noted that the previously presented rejection over Shao, Nagata and Yoshikawa relied on the carbonization step of Shao to teach nucleation, as expressly taught by Shao.  However, the claimed invention requires that heated type nucleation occurs in combination with 
However, a new ground(s) of rejection is presented below which finds that since nucleation occurs during natural drying for a method as claimed, and Shao teaches the same or substantially the same method as that claimed, then nucleation would also occur during a drying step if utilized by Shao.  Shao is found to teach such a drying step as an optional step at paragraph [0054]; therefore, Shao is found to teach a method which would facilitate nucleation during drying, even if not recognized by Shao.  See art rejections for more detail.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7, the recitation, “wherein the curing is either a passive process, wherein nucleation occurs via natural during; or an active process, wherein the nucleation occurs when applying stirring and heating to at most 140 [Symbol font/0xB0]C” is not described in applicant’s as-filed specification.  
More specifically, applicant’s originally filed specifications includes the following relevant recitations [citations from published application]:
[0053] For the purposes of this disclosure, the term "cure" or "curing" refers to a process by which the solute dispersed within or on a nanofiber is permitted to diffuse and nucleate into a plurality of nanoparticle crystals at the surface of the nanofiber. Curing may refer to an active process such as drying via sir [SIC] drying and/or heating, and the application of humidified air, etc. Curing may also refer to a passive process, such as resting the nanofiber until nucleation occurs via natural drying, etc. 
[0058] Once a single-phase solution is formed, many embodiments employ a nanofiber forming technique capable of forming nanofibers from the solution and depositing the nanofibers on a suitable substrate. In many embodiments the nanofiber forming technique may include electrospinning techniques (nozzle-free or with nozzle). In such techniques the nanofibers formed from the solutions may be at least partially dried prior to deposition on the substrate, such as, for example, by solvent evaporation (e.g., passively or by active drying, such as through heated air). The substrate may include any the substrate may be heated to allow for more facile drying. In embodiments, where the substrate is heated it may be heated above the boiling point of the solvent or solvents (e.g., water, alcohol, etc.). In many embodiments, the substrate may be heated to a temperature of around 110-140 [Symbol font/0xB0]C.
Original claim 7: A method of preparing a nanostructured material comprising: preparing a single-phase solution comprising a polymeric material, a solute, and at least one solvent; extracting polymeric nanofibers from the solution, wherein the polymeric nanofibers have solute disposed at least one of the surface or interior of the nanofiber; solidifying the extracted polymeric nanofibers; and curing the polymeric nanofibers such that the solute is nucleated into a plurality of crystalline solute nanoparticles disposed along the surface of the solidified nanofiber.
Original claim 18: The method of claim 7, wherein the nanofibers are solidified on a substrate heated between about 110 to 140 [Symbol font/0xB0]C.
Thus, the originally filed specification describes a process including distinct steps of preparing a solution, extracting nanofibers, solidifying the nanofibers, drying the nanofibers, and curing the nanofibers.  The originally filed claims require that the solidifying step [not the curing step] may be performed at 110 to 140 [Symbol font/0xB0]C, while the above cited portion of the original specification teaches that the substrate which collects the fibers and dries the fibers may be heated to 110 to 140 [Symbol font/0xB0]C.

However, claim 7 as currently filed: 
i) ties the 140 [Symbol font/0xB0]C heating directly to a step of stirring with heating, whereas the originally filed specification describes 140 [Symbol font/0xB0]C heating of a substrate in order to promote drying of material deposited thereon; stirring on a heated deposition substrate may not be possible or at least is not expressly disclosed by the specification, and 
ii) creates a heating temperature range of “at most 140 [Symbol font/0xB0]C”, which would include heating at temperature less than 110 [Symbol font/0xB0]C so as to be broader than the heating range of 110 to 140 [Symbol font/0xB0]C supported by the specification.  
Thus, claim 7 is rejected for not being adequately described in the as-filed specification.

Regarding claim 21, the claim requires “wherein the curing is either a passive process, wherein nucleation occurs via natural during; or an active process, wherein the nucleation occurs when applying stirring and heating to at most 140 [Symbol font/0xB0]C… wherein the nucleation occurs when applying humidified air”, thus, the humidification is applied in combination with either the passive natural drying process or the active heating and stirring process.  
However, the originally filed specification states “Curing may refer to an active process such as drying via sir drying and/or heating, and the application of humidified air, etc. Curing may also refer to a passive process, such as resting the nanofiber until nucleation occurs via natural drying, etc” at published paragraph [0053] appears to teach the humidified air nucleation as a distinct embodiment from both the natural 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11-12 and 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Shao-Horn (US 2006/0019819).
Claims 13, 14 and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Shao-Horn (US 2006/0019819).
Regarding claim 7, Shao teaches a method of preparing a nanostructured material (Figure 1, paragraph [0027]) comprising: preparing a single-phase solution comprising a polymeric material, a solute, and at least one solvent (paragraph [0042]); extracting polymeric nanofibers from the solution (paragraph [0051]), wherein the polymeric nanofibers have solute disposed at least one of the surface or interior of the nanofiber (drying step of paragraph [0054] suggests residual solution present on the fibers after extraction); solidifying the extracted polymeric nanofibers (e.g. “stabilize the polymeric material”, paragraph [0057]); and curing the polymeric nanofibers such that the solute is nucleated into a plurality of crystalline solute nanoparticles disposed along the surface of the solidified nanofiber (paragraph [0059]; Figure 1).
Claim 7 further requires that “the solute does not catalyze the polymeric material”.  Shao teaches a fibrous material including solute particles, which are catalyst/catalytic materials (abstract); however, the catalyst materials of Shao are catalytic in the sense that they facilitate electrochemical reaction of fuel cells or batteries (paragraph [0003]).  These catalytic materials do not “catalyze the polymeric material”, and are therefore readable on the solute material of claim 7.  
It is noted that applicant argues that in the claimed process, “[t]here is no chemical conversion, such as catalyzing, to form polymer nanofibers by the nanoparticle solute” (4/20/20 remarks at page 8), thereby suggesting that “the solute does not catalyze the polymeric material” means that the solute should not facilitate a chemical 

Regarding the 8/18/21 amendment, Shao explicitly teaches a high temperature curing step carried out typically between 800 and 1100 degrees (paragraph [0058]) which is taught by Shao to cause particle nucleation and growth in the spun fibers (paragraph [0059]).
Shao does not appear to teach wherein nucleation occurs during a natural drying step.
However, Shao does teach an optional step wherein the fibers are “allowed to dry”, interpreted as natural drying, which may be carried out before the heat treatment step (paragraph [0054]).  
It is the position of the Office that since Shao teaches the polymeric nanofibers formed by in the same or substantially the same manner as the claimed invention including by the use of similar materials (see rejection of claims 9, 11-14 and 19 below), the polymeric salt containing nanofibers of Shao would at least begin nucleation during a drying step such as in paragraph [0054], if used.  Accordingly, claim 1 is rejected for being anticipated by, or at least obvious over Shao because the claimed feature of curing, which may be natural drying which causes nucleation to occur, appears to be a consequence which flows naturally from an embodiment taught by Shao (MPEP 2112 III).  Recognition that nucleation occurs during drying is not required of the prior art (MPEP 2112 II).


Regarding claim 9, Shao remains as applied to claim 7.  Shao further teaches wherein the solute is a salt (paragraph [0042]).

Regarding claim 11, Shao remains as applied to claim 7.  Shao further teaches wherein the polymeric material is selected from the group consisting of PMMA, PEG, PVP and PVA (paragraph [0046]).

Regarding claim 12, Shao remains as applied to claim 7.  Shao further teaches the method comprising varying the concentration of polymeric material in the solution to control the nanoparticle size and the density of nanoparticles disposed on the nanofiber. (Paragraphs [0040, 0049] described controlling [varying] concentration of catalytic material precursors in solution to control the density of nanoparticles on the fiber, thereby implicitly teaching ‘varying the concentration of polymeric material in the solution’. ‘[T]o control the nanoparticle size and the density’ describes an intended result of the positively recited method step, without further defining or otherwise limiting the claimed process.)

Regarding claims 13 and 14, Shao remains as applied to claim 11.  Shao further teaches wherein the polymeric material is PVA (paragraph [0046]) or PVP (“polyvinylpyrolidone” of paragraph [0046] interpreted to be PVP), but does not appear to teach wherein the concentration of polymeric material in the solution varies from 25-45 mg/L for PVP as in claim 13, or 15-30 mg/mL for PVA as in claim 14


Regarding claim 18, Shao remains as applied to claim 7.  Shao further teaches a heat treatment conducted between 100 and 500°C to solidify [stabilize] the polymeric material (paragraph [0057]) on a substrate (implied by paragraphs [0051, 0054, 0062, 0076] which require some form of substrate to hold the forming article during accumulation of fibers and subsequent drying/heating), but does not expressly teach wherein the nanofibers are solidified on a substrate heated between about 110 to 140°C.
However, it has been held that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).  In this case, there is no showing that the claimed temperature range is critical or otherwise provides patentable significance to distinguish the claimed invention from the teaching/suggestion of the prior art; therefore, the claimed invention is found to be prima facie obvious.


Regarding claim 19, Shao remains as applied to claim 7.  Shao further teaches wherein the polymeric nanofibers are extracted using a process selected from the group consisting of electrospinning and meltblowing (paragraph [0051]).

Regarding claim 20, Shao remains as applied to claim 7.  Shao further teaches interweaving a plurality of solidified nanofibers together (paragraphs [0022-0023]).  
Note that “interweaving” is NOT interpreted to require a woven structure, but instead may include production of tangled structures wherein the fibers may be woven or nonwoven.  As to this broadest reasonable interpretation, consider Ito (US 2011/0262834) which lies in the analogous art of fuel cell manufacture and describes production of a porous structure from fibers, the structure being “a non-woven fabric with interweaved or sintered metal fibers” (see paragraph [0042]), thereby clarifying that “interweaved does not imply a woven structure.  


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shao-Horn (US 2006/0019819) and Yoon (US 2013/0280603).
Regarding claim 13, Shao remains as applied to claim 11.  Shao does not appear to teach wherein the polymeric material is PVP* and the concentration of polymeric material in the solution varies from 25-45 mg/mL.
In the fuel cell art, Yoon teaches PVP as a polymeric material used to form a fibrous composite (paragraph [0015]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Shao by utilizing PVP as the polymer material used to form the fiber since this material is taught as effective for substantially the same purpose as the polymers suggested by Shao at [0046].  Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.
*It is noted that Shao does teach the polymeric material being “polyvinylpyrolidone” at paragraph [0046].  However, Shao does not refer to polyvinylpyrolidone as “PVP” and applicant’s description refers to PVP as being “polyvinylpyrrolidone”, with two r’s instead of one.  Accordingly, Yoon is relied on to teach polyvinylpyrrolidone as the PVP in this rejection.
As to the requirement that the concentration of polymeric material in the solution varies from 25-45 mg/mL, it has been held that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the .


Claims 10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shao-Horn (US 2006/0019819) and Papendrew (US 2017/0149068).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shao-Horn (US 2006/0019819), Papendrew (US 2017/0149068) and Yoon (US 2013/0280603).
Regarding claim 10, Shao remains as applied to claim 9.  Shao does not appear to teach wherein the salt is CDP.
In the fuel cell art, Papandrew teaches CDP [cesium dihydrogen phosphate] as a catalyst component for an electrode of a solid acid fuel cell (paragraph [0017]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Shao by utilizing CDP as the metal salt for the benefit of configuring the electrode to be functional for solid acid fuel cell applications as taught by Papendraw.  

Regarding claim 15-17, the cited art remains as applied to claim 7 or 10 and further teaches the polymeric material being PVP or PVA as described in the rejection of claim 13 and 14, respectively.  The cited art does not explicitly teach wherein the concentration of solute in the solution varies from 30-50 mg/mL.
However, it has been held that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).  In this case, there is no showing that the claimed concentration range is critical or otherwise provides patentable significance to distinguish the claimed invention from the teaching/suggestion of the prior art; therefore, the claimed invention is found to be prima facie obvious.
Moreover, Shao does teach the concentration of solute being a result-effective variable and having a preferred concentration range of 0.001 to 0.10 moles/liter (paragraph [0049]), suggesting a range which appears to overlap the claimed range.  A prima facie case of obviousness exists for the optimization of a known result-effective variable through routine experimentation (MPEP 2144.05 II), and for cases when the range disclosed by the prior art overlaps the claimed range (MPEP 2144.05 I).  Accordingly, the claimed invention is found to unpatentable for being prima facie obvious in view of the teachings of the cited art.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shao-Horn (US 2006/0019819) and Greenawalt (US 2016/0047062).
Regarding claim 21, Shao remains as applied to claim 7.  Shao does not appear to teach wherein the curing/nucleation occurs when applying humidified air.
In the electrospinning art, Greenawalt teaches that humidity is a process parameter to be controlled during spinning and collection of spun fibers for the benefit of controlling the parameters of spun fibers such as process repeatability, media efficiency, fiber size (paragraphs [0003, 0052, 0075, 0129]).
It would have been obvious to apply humidified air during collection of the spun fibers on the substrate for the benefit of controlling the processing conditions to control one or more of process repeatability, media efficiency, fiber size during fiber spinning.  Moreover, since nucleation occurs as the fibers sit on the collection substrate as described in the rejection of claim 7, nucleation would occur when applying humidified air in this combined embodiment.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723